DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are cancelled. Claims 11-29 are presented for examination. 
Election/Restrictions
Applicant’s election with traverse of Group I, claims 11-29 in the reply filed on 12/20/2021 is acknowledged.
Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made with traverse that both groups of claims can be examined without serious burden, however, examiner indicates that claim 30 is a method claim which is classified in Methods class 29 would require more search on method classes and subclasses.  Therefore, the restriction is final.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “STATOR WITH SPLIT IRON CORES AND INSULATORS WITH PROTRUSIONS.”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG Pub 20120098380 hereinafter “Wang”) in view of Wang (US Patent 7382075 hereinafter “Wang2). 
Re-claim 11, Wang discloses a stator for a rotary electric machine (100) , the stator (100) comprising: a plurality of split cores (102a-i) which are combined with each other to form an annular shape (Fig.1), and which have yoke portions (104) arranged along an outer circumference of the annular shape and tooth portions (106) protruding to an inner side in a radial direction from the yoke portions (see Fig1); insulators (112,113) disposed at both ends in an axial direction of each split iron core (see Fig.6,8); and a coil (W) wound around each tooth portion through at least parts of the insulators (see Fig.6, Fig.1), wherein the insulators have protrusions (128,130,129,130) protruding from end surfaces in a circumferential direction of each yoke portion (see Fig.10, Fig.11, ), and, when the coil (W)  is wound around the tooth portion (106) , each protrusion is deformed (P[0050, deformable, snapping couplings), thereby being fixed together with the yoke portion (See P[0049, P[050], 128, and 130 deform, and couple first stator segment to second stator segment, hold stator segments together, and hold stator segments together).  

    PNG
    media_image1.png
    373
    334
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    358
    297
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    315
    403
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    742
    538
    media_image4.png
    Greyscale

	Wang fails to state the cores are iron cores. 
	However, Wang2 teaches the cores are iron cores (Col.22, L.21, iron segments 20).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the core disclosed by Wang wherein the core are iron cores as suggested by Wang2 as iron is a known material that is electromagnetic used to make stator cores providing iron on stator to avoid flux saturation (Wang2, Col.20, L.40-55).

    PNG
    media_image5.png
    720
    591
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    591
    565
    media_image6.png
    Greyscale

Re-claim 12, Wang as modified discloses the stator for a rotary electric machine according to claim 11, wherein each insulator (102,103) has a plurality of the protrusions (128 has at least 2, and 130 has at least 2 protrusions, also 130) respectively protruding from both end surfaces in 
Product by process, Examiner points out this limitation “a holding tool presses and deforms the protrusions from both sides in the circumferential direction, to hold the protrusions together with the yoke portion so that the insulators are fixed together with the split iron core “ is considered a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.  In this case holding tool press could be any structure that presses or deforms the insulator which is deformable and it fixed to the split iron core as shown in the actual structure of the primary reference Wang and Wang2.  
Re-claim 13, Wang as modified discloses the stator for a rotary electric machine according to claim 11, wherein the protrusions (128) of one insulator (any 112,113) among the insulators disposed at both ends in the axial direction of the split iron cores (112,113 are in axial ends) adjacent to each other in the circumferential direction, are fitted to cut portions of other insulators (129, and 128 have cuts, where other structure, of protrusion 130 fits in, .  
Re-claim 14, Wang as modified discloses the  stator for a rotary electric machine according to claim 12, 
wherein the protrusions (128) of one insulator (any 112,113) among the insulators disposed at both ends in the axial direction of the split iron cores (112,113 are in axial ends) adjacent to each other in the circumferential direction, are fitted to cut portions of other insulators (129, and 128 have cuts, where other structure, of protrusion 130 fits in.  
Re-claim 15, Wang as modified discloses the stator for a rotary electric machine according to claim 13, wherein the protrusions (28,29) of the one insulator among the insulators disposed at both ends (at ends of 112, 113) in the axial direction of the split iron cores (104) adjacent to each other in the circumferential direction, and the cut portions (28,29, , 30 are cut portions and have stepwise portions) of the other insulators fitted to the protrusions, are formed stepwise in the radial direction (annotated Fig.10 and 11, catches 32). 
Re-claim 16, Wang as modified discloses the stator for a rotary electric machine according to claim 14, wherein the protrusions (28,29) of the one insulator among the insulators disposed at 
Re-claim 17, Wang as modified discloses the stator for a rotary electric machine according to claim 13, wherein the protrusions (28,29) of the one insulator among the insulators disposed at both ends (at ends of 112, 113) in the axial direction of the split iron cores (104) adjacent to each other in the circumferential direction, and the cut portions (128,129,130,131 are cut portions and have stepwise portions) of the other insulators fitted to the protrusions, are formed stepwise in the axial direction (annotated Fig.10 and 11, catches 32, are looked at in axial direction and are formed axially extending axially). 
Re-claim 18, Wang as modified discloses the stator for a rotary electric machine according to claim 14, wherein the protrusions (28,29) of the one insulator among the insulators disposed at both ends (at ends of 112, 113) in the axial direction of the split iron cores (104) adjacent to each other in the circumferential direction, and the cut portions (28,29, , 30 are cut portions and have stepwise portions) of the other insulators fitted to the protrusions, are formed stepwise in the axial direction (annotated Fig.10 and 11, catches 32, are looked at in axial direction and are formed axially extending axially). 
Re-claim 19, Wang as modified discloses the stator for a rotary electric machine according to claim 13 above, wherein a cross section (annotated Fig.10 and Fig.11), of each protrusion (128-131), that is perpendicular (protrusions are perpendicular to 
Re-claim 20, Wang as modified discloses the stator for a rotary electric machine according to claim 14 above, wherein a cross section (annotated Fig.10 and Fig.11), of each protrusion (128-131), that is perpendicular (protrusions are perpendicular to the axial direction) to the axial direction has a shape including an arc or an elliptic arc (128, an d130 have arc shapes, Fig.10 and Fig.11).  
Re-claim 21, Wang as modified discloses the stator for a rotary electric machine according to claim 15 above, wherein a cross section (annotated Fig.10 and Fig.11), of each protrusion (128-131), that is perpendicular (protrusions are perpendicular to the axial direction) to the axial direction has a shape including an arc or an elliptic arc (128, an d130 have arc shapes, Fig.10 and Fig.11).  
Re-claim 22, Wang as modified discloses the stator for a rotary electric machine according to claim 16 above, wherein a cross section (annotated Fig.10 and Fig.11), of each protrusion (128-131), that is perpendicular (protrusions are perpendicular to the axial direction) to the axial direction has a shape including an arc or an elliptic arc (128, an d130 have arc shapes, Fig.10 and Fig.11).  
Re-claim 23, Wang as modified discloses the stator for a rotary electric machine according to claim 17 above, wherein a cross section (annotated Fig.10 and Fig.11), of each protrusion (128-131), that is perpendicular (protrusions are perpendicular to the axial direction) to the axial 
Re-claim 24, Wang as modified discloses the stator for a rotary electric machine according to claim 18 above, wherein a cross section (annotated Fig.10 and Fig.11), of each protrusion (128-131), that is perpendicular (protrusions are perpendicular to the axial direction) to the axial direction has a shape including an arc or an elliptic arc (128, an d130 have arc shapes, Fig.10 and Fig.11).  
Re-claim 25, Wang as modified discloses the  stator for a rotary electric machine according to claim 13, wherein a cross section, of each protrusion (crossing over in any part in the axial direction is a cross section of 128 to 131), that is perpendicular to the axial direction has a shape including a hollow (see Fig.11, they are hollow from inside, 128, -131).  
Re-claim 26, Wang as modified discloses the stator for a rotary electric machine according to claim 14, wherein a cross section, of each protrusion (crossing over in any part in the axial direction is a cross section of 128 to 131), that is perpendicular to the axial direction has a shape including a hollow (see Fig.11, they are hollow from inside, 128, -131).  
Re-claim 27, Wang as modified discloses the stator for a rotary electric machine according to claim 15, wherein a cross section, of each protrusion (crossing over in any part in the axial direction is a cross section of 128 to 131), that is perpendicular to the axial direction has a shape including a hollow (see Fig.11, they are hollow from inside, 128, -131).  
Re-claim 28, Wang as modified discloses the stator for a rotary electric machine according to claim 11, wherein at least a part of an outermost portion (annotated Fig.11) of a cross section, of each protrusion (128-131), in the axial direction parallel to the circumferential direction (the ends of 128 and 130 are considered parallel to the circumferential direction), is formed so as to be tapered (ends at 132 are tapered in the axial direction as well as radial) in the axial direction.  
Re-claim 29, Wang as modified discloses a rotary electric machine comprising: the stator according to claim 11; a rotor (P[0040], rotor) having an outer circumferential surface that opposes an inner circumferential surface of the stator (rotor can be positioned within bores defined by annular patterns of the stator segments, P[0040]), the rotor (P[00040] being retained so as to be rotatable about a rotation shaft (shaft and rotor, P[0040]) disposed at a center (inside the bore of the stator segments) in the radial direction of the stator (inside annular patters off stator segments, see P[0040]); and a frame (P[00040, motor shells) covering at least a part of an outer circumferential surface of the stator (P[0040, stator can be positioned within motor shells for operation such as electric motors, air compressor motors) and supporting the rotation shaft (shaft is rotated within the bore of the motor therefore is supported by the motor structure including shells, stator, see P[0040]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834